EXHIBIT 10.23

 

Compensation Arrangement for Ebix’s Executive Officers and Directors

 

On December 4, 2004, the Board of Directors of Ebix, Inc. (the “Company”), upon
recommendation of the Compensation Committee of the Board of Directors and
considering the operating results of the Company for the first nine months of
2004, approved a 2004 incentive compensation program for the Company’s two
executive officers:  Robin Raina, the Company’s Chairman, Chief Executive
Officer and President, and Richard J. Baum, the Company’s Executive Vice
President, Chief Financial Officer and Secretary.   Pursuant to this program,
each of Messrs. Raina and Baum is to receive (1) a cash bonus compensation
comprised of two parts: regular bonus and supplemental bonus. The regular bonus
is comprised of 50% of the officer’s annual base salary.  For 2004, Mr. Raina’s
annual salary was $370,000, and his regular bonus is calculated as $185,000 and
Mr. Baum’s annual salary was $212,000 as such his regular bonus is calculated as
$106,000). and (2) shares of restricted common stock of the Company having a
grant date value equal to 10% of the aggregate of the salary and bonus
compensation earned by him for 2004 (such restricted stock to vest in three
equal annual installments).  The payment of the cash bonuses and issuance of the
restricted stock is subject to the determination by the Compensation Committee
and the Board, after the Company’s release of its 2004 operating results, that
such operating results are substantially consistent with the operating results
of the Company for the first nine months of 2004, as they compare to those for
the same period of the prior year (excluding executive incentive compensation). 
The restricted stock awards will be made pursuant to the Company’s 1996 Stock
Incentive Plan.

 

Also on December 4, 2004, the Board of Directors of the Company, upon
recommendation of the Compensation Committee approved a new compensation program
for the Company’s non-employee directors, to commence in 2005.  Pursuant to this
program, each non-employee director is to receive an annual cash retainer of
$14,000.  The Chairman of the Audit Committee is to receive an additional annual
fee of $5,000 and each other member of the Audit Committee and each member of
the Compensation Committee is to receive an addition annual fee of $2,500. 
Also, each non-employee director is receive an initial grant on his election to
the Board of an option to purchase 1,500 shares, vesting over three years, and
an annual grant thereafter of an option to purchase 1,500 shares, vesting
immediately.   These option grants will be made pursuant to the Company’s 1996
Stock Incentive Plan.

 

--------------------------------------------------------------------------------